United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 30, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-41426
                         Summary Calendar


ANTHONY ALEGRIA,

                                    Plaintiff-Appellant,

versus

DOCTOR CHARLES D. ADAMS; KATERINE PEARSON; DOCTOR BOBBY
VINCENT; PHYSICIAN ASSISTANT JOHN Q. WANG; DOCTOR
ABBAS KHOSHDEL; DOCTOR KENNETH LOVE; PHYSICIAN ASSISTANT
DAVID FORTNER; PHYSICIAN ASSISTANT MELANIE POTTOR;
DOCTOR EDGAR HULIPAS; DOCTOR LARRY LARGENT; DOCTOR
KOKILA NAIK; DOCTOR LANNETTE LINTHICUN; GUY SMITH; AHIA
SHABAZZ; ALLEN HIGHTOWER,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:05-CV-106
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Anthony Alegria, Texas prisoner # 932939, appeals the

dismissal as frivolous of his 42 U.S.C. § 1983 claims.      Alegria

argues that (1) the magistrate judge erred in determining that

his claims against Dr. Charles Adams were unexhausted; (2) the

magistrate judge abused her discretion in deeming frivolous his

claims against Dr. Kenneth Love and David Fortner; and (3) the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41426
                                 -2-

magistrate judge erred in determining that venue was improper as

to the remaining defendants.

     We hold that the magistrate judge did not err in holding

that Alegria failed to exhaust his claims against Dr. Adams.    “No

action shall be brought with respect to prison conditions under

[§ 1983] . . . by a prisoner . . . until such administrative

remedies as are available are exhausted.”     Booth v. Churner, 532

U.S. 731, 736 (2001) (internal quotation marks and citation

omitted).   The record reveals that administrative procedures

existed for Alegria to vindicate his claims against Dr. Adams.

And the record in front of the district court contained no

grievances about the September 2003 claims against Dr. Adams;

although Alegria claims on appeal he did file such a grievance,

he cannot introduce new evidence on appeal.    See Schwarz v.

Folloder, 767 F.2d 125, 128 n.2 (5th Cir. 1985).

     Prison officials violate the constitutional prohibition

against cruel and unusual punishment when they demonstrate

deliberate indifference to a prisoner’s serious medical needs.

Wilson v. Seiter, 501 U.S. 294, 297 (1991).    We further hold that

the evidence supports the magistrate judge’s finding that the

adjustments made by Dr. Love and Fortner to Alegria’s Darvocet

dosage were medical judgments as opposed to deliberate

indifference to his pain.   Alegria’s claims against Dr. Love and

Fortner amounts to no more than disagreements over the type of

care he received, which, under the facts of his case, is not
                            No. 05-41426
                                 -3-

actionable under § 1983.    See Banuelos v. McFarland, 41 F.3d 232,

235 (5th Cir. 1995).

     Finally, we lack jurisdiction to entertain an appeal of the

magistrate judge’s transfer order.    See Louisiana Ice Cream

Distribs., Inc. v. Carvel Corp., 821 F.2d 1031, 1033-34 (5th Cir.

1987); see also Brinar v. Williamson, 245 F.3d 515, 516-18 (5th

Cir. 2001).

     Alegria’s appeal lacks arguable merit and therefore is

dismissed as frivolous.    See 5TH CIR. R. 42.2; Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983).    The district court’s dismissal

of the § 1983 claims and our dismissal of this appeal count as

two strikes for purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996).    Alegria is cautioned

that if he accumulates three strikes under § 1915(g), he will not

be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.